Stern, J.,
dissenting;. I cannot concur in the majority’s decision to conditionally reinstate respondent to the practice of law.
There is nothing in the record to indicate that respondent is possessed of all the qualifications, mental, educational and moral, required of an applicant for admission to the Bar of Ohio at the time of his original admission.
In respondent’s testimony before the hearing panel *29of the Board of Commissioners on Grievances and Discipline he testified, as follows:
“Mr. Smith [hearing panelist]: Tell me what yon have done, if anything, in terms of keeping np with statutes and ease law and so forth, if any?
“The witness [respondent]: Very little other than what I might read in the newspapers or on some of the Supreme Court decisions in the popular magazines.
“In the course of my work, of course, I run into some of the federal statutes and equal employment opportunity and wage and hour. No general.”
I agree with the majority that since respondent’s resignation from the practice of law there is nothing in the record to show that respondent has conducted himself other than as a good citizen. That fact alone, however, is not sufficient to warrant readmission. To be readmitted to the practice of law, without any proof that respondent has the requirements of an applicant for admission to the Bar of Ohio at the time of his original admission, does not comply with Gov. R. V(25) of this court, governing the procedure on a petition for reinstatement.
The majority holds that the record does not support the board’s finding that respondent is disinterested in the outcome of this proceeding. I do not agree with that conclusion. In the testimony of respondent’s superior officer, Richard Fishburn, at his place of employment, the record reveals the following:
“Q. Mr. Fishburn, if Mr. Rasor should be reinstated to the practice of law in the state of Ohio, do you have any plans for him with your company?
“A. Yes, we have plans, of course, whether Bob is reinstated or not reinstated, but it is very important to us.
“In fact, we initiated this, because we do need an in-house counsel, because there are more and more technical matters in our factory * *
In counsel for respondent’s opening statement to the panel he stated:
“And his [respondent’s] purpose of wanting rein*30statement comes from the company. If he would be permitted to practice law again, it would be in the capacity of working for Gerstenslager as house counsel.”
In Reinstatement of Kearns (1971), 28 Ohio St. 2d 121, 276 N. E. 2d 650, this court laid down guidelines for reinstatement to the practice of law. Other than respondent’s good character there is nothing in the record to show that the respondent herein has complied with the requirements for reinstatement.
I would confirm the report of the Board of Commissioners on Grievances and Discipline.
O’Neill, C. J., concurs in the foregoing dissenting opinion.